Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 504, 2300, 2310, 2320, 2330, 2350.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200 as described in paragraph [00175].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uliyar et al. (US 20180165822).
In regards to claim 1, Uliyar teaches an electronic device comprising: (Fig 1, Fig 11)
a camera configured to capture an outside image of a vehicle; ([0034] Camera module 106 with rear and forward cameras. [0037] front camera captures images of front of vehicle, rear camera captures images of rear of vehicle.)
a memory storing one or more instructions; ([0039] system includes at least one memory 110 storing instructions.) and 
a processor configured to execute the one or more instructions stored in the memory, ([0048] system includes at least one processor 108 configured to execute algorithms stored in memory, which are instructions.)
wherein the processor executes the one or more instructions to: ([0048] processor configured to execute instructions.)

estimate, from the image, lane information of a road on which the vehicle is traveling, based on a distance between the determined at least one object and the vehicle and a vanishing point of the image, and ([0038] cameras determine lane information. [0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes.)
output guide information for guiding driving of the vehicle based on the estimated lane information. ([0045] processor sends notifications to the driver to take necessary actions, for example when to brake.)

In regards to claim 5, Uliyar teaches the electronic device of claim 4, wherein the processor further executes the one or more instructions to: 
estimate, when the determined at least one object includes a second front vehicle not located on the traveling center line, a second lane width of a second lane on which the second front vehicle is traveling, based on a distance between the second front vehicle and the traveling center line, a distance between the second front vehicle and the vehicle, and a vehicle width of the second front vehicle; ([0038] cameras can be used to determine presence of objects/vehicles. [0079] more than one vehicle around the current vehicle may be detected. [0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of 
estimate the lane information based on the estimated second lane width and the vanishing point of the image. ([0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. This is determining lane information based on lane width and vanishing point.)

In regards to claim 6, Uliyar teaches the electronic device of claim 1, further comprising a display displaying the captured image, ([0042] display unit 112 may display scenes forward and rear of the vehicle. One of ordinary skill in the art would have understood this is images from the cameras pointed in each direction.)
wherein the processor further executes the one or more instructions to: 
create the guide information based on the estimated lane information and a driving speed of the vehicle, ([0071] velocity of the current vehicle 104 can be used to determine a safe braking distance. [0045] processor sends notifications to the driver to take necessary actions, for example when to brake. When to brake must be determined at least in part based on the vehicle speed.) and 
synthesize the created guide information with a road area of the captured image to display a result of the synthesizing on the display. ([0042] display unit may display scene vehicle is traveling in, including lane information and virtual lane information when no visible lane markings are present. Display may also show feedback to the driver. This is synthesizing the 

In regards to claim 8, Uliyar teaches a method comprising: (Fig 10)
acquiring an outside image of a vehicle; ([0088] at step 1002, camera module detects objects around vehicle. [0037] front camera captures images of front of vehicle, rear camera captures images of rear of vehicle.)
determining, from the acquired image, at least one object for estimating lane information; ([0088] at step 1002, camera module detects objects around vehicle.)
estimating, from the image, lane information of a road on which the vehicle is traveling, based on a distance between the determined at least one object and the vehicle and a vanishing point of the image; ([0089] at step 1004, camera determines lane markings associated with road. [0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes.) and 
outputting guide information for guiding driving of the vehicle based on the estimated lane information. ([0045] processor sends notifications to the driver to take necessary actions, for example when to brake.)

In regards to claim 12, Uliyar teaches the method of claim 11, wherein when the determined at least one object includes a second front vehicle not located on the traveling center line, the estimating of the lane information from the image, based on the distance between the determined at least one object and the vehicle and the vanishing point of the image comprises: ([0038] cameras can be used to 
estimating, from the image, a second lane width of a second lane on which the second front vehicle is traveling, based on a distance between the second front vehicle and the traveling center line, a distance between the second front vehicle and the vehicle, and a vehicle width of the second front vehicle; ([0038] cameras can be used to determine presence of objects/vehicles. [0079] more than one vehicle around the current vehicle may be detected. [0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. One of ordinary skill in the art would have recognized that this is applicable for each vehicle detected around the current vehicle.) and 
estimating the lane information from the image based on the estimated second lane width and the vanishing point of the image. ([0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. This is determining lane information based on lane width and vanishing point.)

In regards to claim 13, Uliyar teaches the method of claim 8, wherein the outputting of the guide information for guiding driving of the vehicle, based on the estimated lane information, comprises: 
creating the guide information based on the estimated lane information and driving speed of the vehicle; ([0071] velocity of the current vehicle 104 can be used to determine a safe braking distance. 
synthesizing the created guide information with the road area of the acquired image to display a result of the synthesizing. ([0042] display unit may display scene vehicle is traveling in, including lane information and virtual lane information when no visible lane markings are present. Display may also show feedback to the driver. This is synthesizing the guide information with the road area by displaying both feedback, the road area, and lane information.)

In regards to claim 15, Uliyar teaches a computer-readable recording medium storing a program for executing the method of claim 8 on a computer. ([0039] memory 110 stores instructions executable by processor. One of ordinary skill in the art would have understood the instructions are in the form of programs and the memory is a computer readable recording medium.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uliyar in view of Non-Patent Literature Fu, published September 7, 2016.
In regards to claim 2, Uliyar teaches the electronic device of claim 1, wherein the processor further executes the one or more instructions to: 

Uliyar also teaches front and rear cameras captures images of front and rear of the vehicle respectively ([0037]) and can continuously capture images of scene in front of vehicle to detect the presence of an object/vehicle in front and behind current vehicle ([0038]).
Uliyar does not teach: 
convert the captured image by using the acquired artificial intelligence learning model such that the captured image has visibility that is greater than or equal to a predetermined value; and 
determine the at least one object for estimating the lane information from the converted image.
However, Fu teaches a neural network architecture designed to improve the quality of images by removing rain streaks (Abstract). Further, these processed images were rated on a clarity metric (Page 7, Table IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar, by incorporating the teachings of Fu such that the images may be converted to become clearer, rated based on clarity, and then fed back into Uliyar’s analysis to detect vehicles and obstacles.  
The motivation to do so is that, as acknowledged by Fu, this method of rain removal is better and more computationally efficient than other methods (Abstract) and one of ordinary skill in the art would have recognized provides a far clearer image. 

In regards to claim 9, Uliyar teaches the method of claim 8, further comprising: 
learning a relationship between the plurality of images for the same subject by using a plurality of images for a same subject; ([0048] lane image can be detected using computer vision methods, which include learning methods. One of ordinary skill in the art would have recognized that a learning model must be trained on something and that if it is used to identify specific characteristics in images it must also be trained on images and a relationship must be learned.) and 
Uliyar also teaches front and rear cameras captures images of front and rear of the vehicle respectively ([0037]) and can continuously capture images of scene in front of vehicle to detect the presence of an object/vehicle in front and behind current vehicle ([0038]).
Uliyar does not teach: 
converting the acquired image based on a result of the learning such that the acquired image has visibility that is greater than or equal to a predetermined value, 
wherein the determining of the at least one object for estimating the lane information from the acquired image comprises: 
determining the at least one object for estimating the lane information from the converted image.
However, Fu teaches a neural network architecture designed to improve the quality of images by removing rain streaks (Abstract). Further, these processed images were rated on a clarity metric (Page 7, Table IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating method of Uliyar, by incorporating the teachings of Fu such that the images may be converted to become clearer, rated based on clarity, and then fed back into Uliyar’s analysis to detect vehicles and obstacles.  
.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uliyar in view of Kamada (US 20170011270).
In regards to claim 3, Uliyar teaches the electronic device of claim 1, wherein the processor further executes the one or more instructions to: 
determine a road area from the captured image; ([0038] if the vehicle travels on a lane or road, the cameras capture the road or lane. This is determining an area that is a road.)
and 
estimate the lane information from the image, based on the estimated lane width and the vanishing point of the image. ([0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. This is determining lane information based on lane width and vanishing point.)
Uliyar also teaches cameras can be used to determine the presence of objects and vehicles around the current vehicle ([0038]). Further that location and lane information can be determined in an image based at least in part on vanishing point, including the location of a vehicle based on the distance from the vanishing point and the location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width ([0044]).
Uliyar does not teach: 

estimate a lane width from the image, based on a distance between the determined at least one object and the vehicle, the determined road area, and the information about the number of lanes;
However, Kamada teaches an imaging apparatus that may be attached to a vehicle that includes an analyzing unit which can determine information from images about road and lanes, including a road area, road width, lane center, lane side lines, the number of lanes, and the size of objects located on the road ([0064], [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar, by incorporating the teachings of Kamada, such that the system may analyze images to determine a road area, road width, lane center, lane side lines, the number of lanes, and the size of objects located on the road, and these determinations can be factored back into the distance and lane width determinations. 
The motivation to do so is that, as acknowledged by Kamada, determining and recording such analysis can be used to enhance the accuracy of road information ([0033]), which one of ordinary skill in the art would have recognized improves the safety of the driver. 

In regards to claim 10, Uliyar teaches the method of claim 8, further comprising: 
determining a road area from the acquired image; ([0038] if the vehicle travels on a lane or road, the cameras capture the road or lane. This is determining an area that is a road.) and 
and 
estimating the lane information from the image based on the estimated lane width and the vanishing point of the image. ([0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based 
Uliyar also teaches cameras can be used to determine the presence of objects and vehicles around the current vehicle ([0038]). Further that location and lane information can be determined in an image based at least in part on vanishing point, including the location of a vehicle based on the distance from the vanishing point and the location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width ([0044]).
Uliyar does not teach:
acquiring information about the number of lanes of a road on which the vehicle is traveling, based on position information of the vehicle, 
wherein the estimating, from the image, of the lane information of the road on which the vehicle is traveling, based on the distance between the determined at least one object and the vehicle and the vanishing point of the image, comprises: 
estimating a lane width from the image based on the distance between the determined at least one object and the vehicle, the determined road area, and the information about the number of lanes,
However, Kamada teaches an imaging apparatus that may be attached to a vehicle that includes an analyzing unit which can determine information from images about road and lanes, including a road area, road width, lane center, lane side lines, the number of lanes, and the size of objects located on the road ([0064], [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating method of Uliyar, by incorporating the teachings of Kamada, such that the system may analyze images to determine a road area, road width, lane center, 
The motivation to do so is that, as acknowledged by Kamada, determining and recording such analysis can be used to enhance the accuracy of road information ([0033]), which one of ordinary skill in the art would have recognized improves the safety of the driver. 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Uliyar in view of Zhang et al. (US 8750567).
In regards to claim 4, Uliyar teaches the electronic device of claim 1, wherein the processor further executes the one or more instructions to: 
estimate, when the determined at least one object includes a first front vehicle located on the traveling center line, a first lane width of a first lane on which the vehicle is traveling from the image, based on a distance between the first front vehicle and the vehicle and a vehicle width of the first front vehicle; ([0038] cameras can be used to determine presence of objects/vehicles. [0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. The vehicle is reasonably a first vehicle.) and 
estimate the lane information from the image based on the estimated first lane width and the vanishing point of the image. ([0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. This is determining lane information based on lane width and vanishing point.)

determine a traveling center line of the vehicle; 
However, Zhang teaches determining a centerline that represents the vehicle centerline which is the middle of the image (Col 8 lines 10-12). This is a traveling center line of the vehicle.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar, by incorporating the teachings of Zhang, such that the system may analyze images to determine a vehicle center line, which is the traveling center line of the vehicle. 
The motivation to do so is that, as acknowledged by Zhang, this information can, at least in part, be used to reliably recognize a road edge or lane boundary for determining if the travel path of the vehicle is clear (Col 1 lines 6-7), which allows for a safer vehicle. 

In regards to claim 11, Uliyar teaches the method of claim 8, further comprising: 
wherein when the determined at least one object includes a first front vehicle located on the traveling center line, the estimating of the lane information of the road on which the vehicle is traveling from the image based on the distance between the determined at least one object and the vehicle and the vanishing point of the image comprises: ([0038] cameras can be used to determine presence of objects/vehicles. [0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. The relevant vehicle may be a first vehicle.)
estimating, from the image, a first lane width of a first lane on which the vehicle is traveling, based on the distance between the first front vehicle and the vehicle and a vehicle width of the first front vehicle, ([0044] lane width may be determined based upon pixels 
estimating the lane information from the image, based on the estimated first lane width and the vanishing point of the image. ([0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. This is determining lane information based on lane width and vanishing point.)
	Uliyar does not teach: 
determining a traveling center line of the vehicle, 
However, Zhang teaches determining a centerline that represents the vehicle centerline which is the middle of the image (Col 8 lines 10-12). This is a traveling center line of the vehicle.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar, by incorporating the teachings of Zhang, such that the system may analyze images to determine a vehicle center line, which is the traveling center line of the vehicle. 
The motivation to do so is that, as acknowledged by Zhang, this information can, at least in part, be used to reliably recognize a road edge or lane boundary for determining if the travel path of the vehicle is clear (Col 1 lines 6-7), which allows for a safer vehicle. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uliyar in view of Nagae et al. (US 20180111614).
In regards to claim 7, Uliyar teaches the electronic device of claim 1.
Uliyar does not teach:  wherein the processor further executes the one or more instructions to: 

output the guide information based on a result of the determining.
However, Nagae teaches checking the position of the vehicle at a future time and controlling the current actions of the vehicle such that the vehicle does not pass beyond a lateral lane position threshold ([0045]). This is determining if a position of the vehicle is included in a predetermined range based on lane information. Further, one of ordinary skill in the art would have understood that while this is performed using a future time, a current time is equally applicable to provide further corrections. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar by incorporating the teachings of Nagae, such that the vehicle may predict its position, check if that position is less than a departure threshold value, and then use this information to guide and control the vehicle, as previously explained and taught by Uliyar.
The motivation to do so is that, as acknowledged by Nagae, such determinations can be used to determine more appropriate control actions to prevent an unintended lane deviation ([0005]). As such, the vehicle may be controlled more efficiently and safely.

In regards to claim 14, Uliyar teaches the method of claim 8.
Uliyar does not teach: wherein the outputting of the guide information for guiding driving of the vehicle, based on the estimated lane information, comprises: 
determining whether a position of the vehicle is included in a predetermined range, based on the estimated lane information; and 
outputting the guide information based on a result of the determining.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar by incorporating the teachings of Nagae, such that the vehicle may predict its position, check if that position is less than a departure threshold value, and then use this information to guide and control the vehicle, as previously explained and taught by Uliyar.
The motivation to do so is that, as acknowledged by Nagae, such determinations can be used to determine more appropriate control actions to prevent an unintended lane deviation ([0005]). As such, the vehicle may be controlled more efficiently and safely.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okada et al. (US 20180165815) teaches a vehicle camera system that can use determine lane information using a series of successive frames of images taken by the camera. Width and other characteristic information may be determined based on these images. 
Matsuno (US 20140156158) teaches a vehicle camera system that can recognize lane information and control the vehicle based on a determination of what is visible to a driver of the vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661